Citation Nr: 1821866	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-24 110A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses
incurred for emergency medical services provided at a non VA medical facility
from December 27, 2010 through December 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to November 1956.

This matter originally came before the Board of Veterans Appeals (Board) on appeal from a November 2011 administrative decision by the VA Medical Center in St. Cloud, Minnesota.  The Veteran was afforded a videoconference hearing before a Veterans Law Judge in May 2013.  In December 2013, the Board denied the Veteran's appeal.  In an April 2016 decision, the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's December 2013 decision.  The Board issued a second decision, again denying the appeal, on March 7, 2018.

The Veteran's representation has changed during the course of this appeal; however, a validly executed VA Form 21-22 in favor of the American Legion was received by VA on January 23, 2017, and the American Legion is recognized as the current representative of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

The Board issued a decision on March 7, 2018, denying the appeal.  On March 29, 2018, the Board was informed that the Veteran had submitted additional evidence to the VHA St. Cloud facility prior to March 7, 2018, which had not been associated with the record before the Board and was, therefore, not considered by the Board at the time of the March 7 decision.  To accord the Veteran full de novo review, the March 7, 2018, Board decision is vacated.  

The Board will issue a new decision upon assembly of the complete record.



	                        ____________________________________________
	JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals




